—In an action, inter alia, for a divorce and ancillary relief, the plaintiff appeals, by permission, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Jonas, J.), dated December 8, 2000, as granted the motion of the former guardian ad litem for the defendant, among other things, for an attorney’s fee to the extent of referring for a hearing the issues of whether the guardian ad litem is entitled to recover fees from the plaintiff and, if so, to determine the extent and value of the services rendered.
Ordered that the order is affirmed insofar as appealed from, with costs.
The doctrine of law of the case “is a rule of practice, an articulation of sound policy that, when an issue is once judicially determined, that should be the end of the matter as far as Judges and courts of co-ordinate jurisdiction are concerned” (Martin v City of Cohoes, 37 NY2d 162, 165). The order referring for a hearing the issues of whether the former guardian ad litem for the defendant is entitled to recover an attorney’s fee from the plaintiff, and the extent and value of the services rendered by the guardian ad litem, was not barred by the doctrine of the law of the case. The issues decisive in the motion were not litigated and decided in a prior order dated February 21, 1997, in this action.
The plaintiff’s remaining contentions are without merit. Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.